Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

证券购买协议

 

Dated as of July 21, 2015

于2015年7月21日

 

between

 

CHINA GINSENG HOLDINGS, INC.

 

中国人参控股有限公司

 

and

 

Danyang Youde Healthcare Consulting Co., Ltd.

丹阳优德健康管理咨询有限公司

 





 

 

Table of Contents 

 



ARTICLE 1 PURCHASE AND SALE OF THE SERIES A CONVERTIBLE DEBENTURES 5      
Section 1.1 Purchase Price and Closing 5       ARTICLE 2 REPRESENTATIONS AND
WARRANTIES 6       Section 2.1 Representations and Warranties of the Company,
non-PRC Subsidiaries and the PRC Subsidiary 6       Section 2.2 Representations
and Warranties of the Purchasers 21       ARTICLE 3 COVENANTS 26       Section
3.1 Securities Compliance 26       Section 3.2 Confidential Information 26      
Section 3.3 Compliance with Laws 27       Section 3.4 Keeping of Records and
Books of Account 27       Section 3.5 Reporting Status 27       Section 3.6
Disclosure of Transaction 27       Section 3.7 Disclosure of Material
Information 28       Section 3.8 Pledge of Securities 28       Section 3.9
Sarbanes-Oxley Act 28       Section 3.10 No Integrated Offerings 28      
Section 3.11 No Manipulation of Price 29       ARTICLE 4 CONDITIONS 29      
Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
DEBENTURES 29       Section 4.2 Conditions Precedent to the Obligation of the
Purchasers to Purchase the DEBENTURES 30       ARTICLE 5 STOCK CERTIFICATE
LEGEND 32       Section 5.1 Legend 32

 



2

 

  

ARTICLE 6 INDEMNIFICATION 34       Section 6.1 General Indemnity 34      
Section 6.2 Indemnification Procedure 35       ARTICLE 7 MISCELLANEOUS 36      
Section 7.1 Fees and Expenses 36       Section 7.2 Specific Enforcement, Consent
to Jurisdiction 36       Section 7.3 Entire Agreement; Amendment 37      
Section 7.4 Notices 38       Section 7.5 Waivers 39       Section 7.6 Headings
39       Section 7.7 Successors and Assigns 39       Section 7.8 No Third Party
Beneficiaries 40       Section 7.9 Governing Law 40       Section 7.10 Survival
40       Section 7.11 Counterparts 40       Section 7.12 Publicity 40      
Section 7.13 Severability 41       Section 7.14 Further Assurances 41      
Section 7.15 Currency 41       Section 7.16 Termination 41       Section 7.17
Language 42





 

3

 

 

SECURITIES PURCHASE AGREEMENT

证券购买协议

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of July 21,
2015 by and among China Ginseng Holdings, Inc., a Nevada corporation, (the
“Company”) and Danyang Youde Healthcare Consulting Co., Ltd. (the “Purchaser”).

本证券购买协议(“本协议”或“协议”)于2015年7月21日，由中国人参控股有限公司（内华达州注册公司，“公司”）和丹阳优德健康管理咨询有限公司（“购买人”）双方合意签订。

 

RECITALS

前言

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act and/or Regulation S
(“Regulation S”) as promulgated under the Securities Act; 

鉴于，根据美国证监会在修订的1933年证券法（“证券法”）的基础上制定的规则S，和/或证券法条文4（2）下的豁免规定，公司和购买人在此签署和交换本协议。

 

WHEREAS, the Purchaser is desiring to purchase Series A Convertible Debentures
from the Company for an aggregate price of one million and six hundred thousand
U.S. dollars ($1,600,000) which are convertible into four million shares
(4,000,000) of common stock of the Company, par value $0.001 per share (the
“Common Stock” and the “Conversion Share(s)”) at price of $0.40 per share to the
Purchaser;



鉴于，公司在此要向购买人出售A类可转换债券，金额总数为一百六十万美元， 可转换为四百万公司普通股，（“普通股”和“转换股”），每股转股价格0.40美元。

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser hereby
agree as follows:



鉴于此，公司和购买人认同双方经仔细考虑和双方合意，在此就以下内容表示同意：

4

 



ARTICLE I

第一条

Purchase and Sale of the Series A Convertible Debentures

A类可转债券的购买和销售

 

Section 1.1 Purchase Price and Closing.



第1.1节 购买价格和交割。

 

(a) Subject to the terms and conditions hereof, the Company agrees to issue and
sell to the Purchaser and, in consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Purchaser agrees to purchase Series A Convertible Debentures for an
aggregate price of $1,600,000 (the “Offering Amount” or the “Purchase Price”),
convertible into 4,000,000 shares of Common Stock at a conversion price of $0.40
per share (the “Debenture(s)”).
在以下条款和前提下，公司同意向购买人发行并出售；根据本协议的说明、保证、约定和条款规定，购买人同意购买金额为一百六十万美元（“购买价格”或“融资金额”）的A类可转股的债券（“债券”），
可转换为四百万股公司普通股，转换价格为四十美分每股。

 

(b) Subject to all conditions to closing being satisfied or waived, the closing
of the purchase and sale of the Debentures shall take place at the primary
offices of China Ginseng Holdings, Inc. (the “Closing”) by the date of the
occurrence of completion and receipt by the Company of the Offering Amount (the
“Closing Date”).

在交割的条件被满足或豁免的前提下，债券的购买和出售在公司收到购买价格的支付款后交割（“交割日”），地点在中国人参有限公司的主营业办公室（“交割”）。

 

(c) Subject to the terms and conditions of this Agreement, at the Closing the
Company shall deliver or cause to be delivered to the Purchaser (i) the Series A
Convertible Debentures, and (ii) any other documents required to be delivered
pursuant to this Agreement. At the time of the Closing, the Purchaser shall have
delivered its Purchase Price by wire transfer pursuant to the wire information
contained in this Agreement.

根据本协议的规定，在交割时公司应向购买人送达或使他人向购买人送达 (i) A类可转股的债券合同， (ii)
其他任何根据本条款应送达的文件。在交割时，购买人应根据交本协议的汇款信息向公司汇入其购买资金。。

 



5

 

 

ARTICLE II

 

Representations and Warranties

保证和承诺

 

Section 2.1 Representations and Warranties of the Company, its Subsidiaries. The
Company hereby represents and warrants to the Purchaser on behalf of itself, its
Subsidiaries (as hereinafter defined), as of the date hereof (except as set
forth on the Schedule of Exceptions attached hereto with each numbered Schedule
corresponding to the section number herein), as follows:

公司和其子公司的陈述和保证。公司在此代表其本身以及其子公司，就以下事项（但与本小段标号相对应的披露中的事项除外）作出陈述和保证：

 

(a) Organization, Good Standing and Power. The Company, each of its Subsidiaries
is a corporation or other entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization (as applicable) and respectively, has the
requisite corporate power to own, lease and operate its properties and assets
and to conduct its business as it is now being conducted. Except as set forth on
Schedule 2.1(a), the Company each of its Subsidiaries is duly qualified to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect (as
defined in Section 2.1(g) hereof).

组织、合法持续性和权力。公司以及其每一个子公司都是在其管辖区内依法成立的，有效存续的经济实体，各自都有必需的公司权力来持有、出租和操作其财产和资产，并进行合法的商业运作。除非披露表2.1(a)有不同的规定，公司以及其每一个子公司在其每个有商业行为和资产的管辖区内有合法资格进行经营并有良好的经营持续性，除了一些管辖，如果公司不能在这些区域内有合法资格经营也不会对公司的产生重大不良影响。

 

(b) Corporate Power; Authority and Enforcement. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, and to issue and sell the Debentures in accordance with the
terms hereof. The execution, delivery and performance of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action,
and no further consent or authorization of the Company or its Board of Directors
or stockholders is required. This Agreement constitutes, or shall constitute
when executed and delivered, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

公司权力；授权和执行。公司有必须的公司权力和授权来签订和履行本协议下的义务。公司有必须的权力和授权按照本协议的规定来发行和出售债券。公司对交易文件的签署、送达和履行和完成在此由所有必要的公司行为合法有效授权，不需要再由公司或董事会或股东会进一步的同意或授权。每一个交易文件在签署和送达时包括且应包括对于公司有效和有约束力的执行义务，除非适用的破产、解散、重组、延期偿付、清算、委托管理或其他有关的法律或其他衡平法原则会限制债权人的权利和补救。

 

6

 



(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of March 31, 2015 is set forth in
the Company’s Form 10-Q Periodic Report for the periods ended March 31, 2015
(the “Form 10-Q”) and, except as set forth in the on Schedule 2.1(c) hereto, is
the authorized and issued and outstanding capital stock of the Company as at the
date hereof. All of the issued outstanding shares of the Common Stock have been
duly and validly authorized.

股本。在公司2015年3月31日财政季度报表10Q中披露的公司授权的股本和目前发行的流通的股票，除本协议批露表2.1(c)之外，都已合法授权和发行。所有发行的流通的普通股都已获合法有效授权。除非交易文件或披露表2.1(c)有其他规定：

 

(i) no shares of Common Stock are entitled to preemptive, conversion or other
rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company;

不存在有优先配股权、转换权或其他权利的普通股；不存在流通的期权、认购权、承诺购买权、或转换成公司股本的任何股份的其他权利。

 

(ii) there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of capital
stock of the Company or options, securities or rights convertible into shares of
capital stock of the Company;

不存在公司为一方当事人或受其约束的合同、承诺、备忘录或安排，公司需要因此而发行额外股本股份或发行期权、证券或转换股而获得公司的股本股份。

 

(iii) the Company is not a party to any agreement granting registration or
anti-dilution rights to any person with respect to any of its equity or debt
securities;

公司没有在任何协议中同意对任何股权证券或债权证券给予登记注册权和反稀释权。

 

(iv) the Company is not a party to, and it has no knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of the
Company.

公司没有在任何协议中同意或承诺对公司股本的任何股份的投票权和股份转让进行限制。

 

The offer and sale of all capital stock, convertible securities, rights,
warrants, or options of the Company issued prior to the Closing complied with
all applicable Federal and state securities laws, except where non-compliance
would not have a Material Adverse Effect. The Company has furnished or made
available to the Purchaser true and correct copies of the Company’s Articles of
Incorporation, as amended and in effect on the date hereof (the “Articles”), and
the Company’s Bylaws, as amended and in effect on the date hereof (the
“Bylaws”). Except as restricted under applicable federal, state, local or
foreign laws and regulations, the Articles, this Agreement, or as set forth on
Schedule 2.1 (c), no written or oral contract, instrument, agreement,
commitment, obligation, plan or arrangement of the Company shall limit the
payment of dividends on the Company’s Preferred Shares, or its Common Stock.

公司在本次交易交割结算前发行的所有股本股票、可转证券、权益、期权的买卖都符合适用的联邦和州证券法的规定，除非这些违反不会对公司有重大不利影响。公司向购买人提供了真实的公司成立协议副本（“公司成立协议”）和公司章程副本（“公司章程”）。除了适用的联邦、州、当地、国外法律和规则，公司成立协议，本交易文件以及披露表2.1(c)中的限制外，不存在任何书面或口头的合同、工具、协议、承诺、义务、计划或安排限制公司就其发行的普通股或优先股分配股息。



7

 



(d) Issuance of Debentures and Conversion Shares. The Debentures to be issued at
the Closing have been duly authorized by all necessary corporate action and the
Conversion Shares, when paid for or issued in accordance with the terms hereof,
shall be validly issued and outstanding, fully paid and non-assessable.

债券和可转普通股的发行。本交易结算时应发行的债券和之后转换的普通股已经必要的公司行为授权。可转的普通股在支付和发行时应符合本交易文件的要求，经必要的公司行为授权，有效发行和流通。

 

(e) Subsidiaries. Schedule 2.1(e) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of ownership of each Subsidiary. There are no outstanding
preemptive, conversion or other rights, options, warrants or agreements granted
or issued by or binding upon any Subsidiary for the purchase or acquisition of
any shares of capital stock of any Subsidiary or any other securities
convertible into, exchangeable for or evidencing the rights to subscribe for any
shares of such capital stock. Except as disclosed in the Form 10-Q, neither the
Company nor any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence. Neither the Company
nor any Subsidiary is party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of any
Subsidiary. For the purposes of this Agreement, “Subsidiary” shall mean any
corporation or other entity of which at least a majority of the securities or
other ownership interests having ordinary voting power (absolutely or
contingently) for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries. All of the outstanding shares of capital stock of
each Subsidiary has been duly authorized and validly issued, and are fully paid
and non-assessable.

子公司。披露表2.1(e)列明了公司的每一个子公司，说明每个子公司的公司注册地以及对每个子公司的持股比例。除非季度报表10Q作不同披露，任何子公司不存在因购买或收购其股本股份而发行或授权的流通的优先配股权、转换权或其他权利、期权、认购权或协议；或任何可以转换/购买/交换其股本股份的证券或权益。公司和其子公司不存在任何义务来回购或收购或撤回任何子公司的股本股份也不存在任何可以转换/购买/交换其股本股份的证券或权益。出于本协议的目的，“子公司”应指公司和/或其他子公司直接或间接持有该公司或企业实体多数投票权股份来选举公司董事或类似于公司董事的其他公司成员的实体。每个子公司的流通股本股份已有效授权和发行，并已支付全部对价且不得加追缴。

 

8

 



(f) Commission Documents, Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including the
Form 10-Q and other material filed pursuant to Section 13(a) or 15(d) of the
Exchange Act (all of the foregoing including filings incorporated by reference
therein being referred to herein as the “Commission Documents”). The Company has
not provided to the Purchaser any material non-public information or other
information which, according to applicable law, rule or regulation, was required
to have been disclosed publicly by the Company but which has not been so
disclosed, other than (i) with respect to the transactions contemplated by this
Agreement, or (ii) pursuant to a non-disclosure or confidentiality agreement
signed by the Purchaser. At the time of the respective filings, the Form 10-K’s
and the Form 10-Q’s complied in all material respects with the requirements of
the Exchange Act and the rules and regulations of the Commission promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to such documents. As of their respective filing dates, none of the
Form 10-K’s or Form 10-Q’s contained any untrue statement of a material fact;
and none omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the Commission Documents comply as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the consolidated financial position of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

证监会文件、财务报表。根据修订后的1934年证券交易法（“交易法”）的要求，公司向证监会申报了所有的报告、批露表、表格、说明书和其他文件，包括根据交易法第13(a)
或15(d)
节申报的材料（所有上述申报材料在本协议中统称为“证监会文件”）。根据相关适用法的规定，公司没有向购买人批露任何应当首先向公众批露而未批露的内部信息，但不包括(i)
与本协议中的交易相关的信息，或(ii)
根据购买人签署的不公开或内部保密协议而批露的信息。在每一次申报时，表格10K和表格10Q都符合交易法的要求和证监会的规则以及其他联邦、州和当地的适用的法律、法规和规则。在每一次申报时，表格10K或表格10Q都没有对重大事实的不实陈述，也没有遗漏重大事实或必要的信息，进行误导。证监会文件中包含的公司财务报表都符合当关的会计规则要求，证监会的相关公告规则和其他适用的法规和规则。这些财务报表都符合美国一般会计准则的要求，并在一定时期内保持数据一致（除非(i)
财务报表或记录中作不同的说明， 或(ii)
在未经审计的内部财务报表的情况下，报表可能不包含脚注或进行简化或为概要性报表），并真实反映该季度内的公司合并财务情况，经营状况和该季度结束时的现金流（但在未审计的财务报表的情况下，应以正常年度结束时的调整数据为准）。

 



9

 

 

(g) No Material Adverse Effect. As at March 31, 2015 and as at the date of this
Agreement, the Company, and its Subsidiaries have not experienced or suffered
any Material Adverse Effect. For the purposes of this Agreement, “Material
Adverse Effect” shall mean (i) any material adverse effect upon the assets,
properties, financial condition, business or prospects of the Company, and its
Subsidiaries, when taken as a consolidated whole, and/or (ii) any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to perform any of its material covenants,
agreements and obligations under this Agreement.

无重大负面影响。自从2015年3月31日至本协议签订之日，公司和子公司没有任何重大负面影响。出于本协议的目的，“重大负面影响”应指(i)任何公司以及在合并报表的情况下的子公司的经营、运作、财产或财务有任何重大负面影响的事件，和/或(ii)只要在任何条件、情况下会从任何重大方面阻止或重大干涉公司履行本协议下的任何重大承诺、协议和义务。

 

(h) No Undisclosed Liabilities. Other than as disclosed in the Form 10-K or on
Schedule 2.1(h) to the knowledge of the Company, neither the Company, nor the
Subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) other than those incurred in the ordinary course of the Company’s
and the Subsidiaries’ respective businesses since March 31, 2015 and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect.



无未披露的义务。除了披露表2.1(h)所列的事项外，公司和其子公司没有任何未披露的义务、责任、诉讼或损失（不论是可清算的或不可清算的，有担保的或未担保的，全部的或计息的；附随的或其他），但2015年3月31日后公司和子公司在日常经营中产生的义务、责任、诉讼或损失，如果对于公司或子公司无重大负面影响，不应计入未披露的义务之内。

 

(i) No Undisclosed Events or Circumstances. To the Company’s knowledge, no event
or circumstance has occurred or exists with respect to the Company, the
Subsidiaries or their respective businesses, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed. 

无未披露事件或情况。在公司知道的范围内，不存在根据适用的法律、规则或法规，应进行公共披露或公告而未披露公告的关于公司、子公司、其经营、财产、运作或财务的事件和情况。

 

(j) Intentionally Left Blank



有意留空

 

(k) Title to Assets. Except where non-compliance would not have a Material
Adverse Effect, each of the Company and the Subsidiaries has good and marketable
title to (i) all properties and assets purportedly owned or used by them as
reflected in the Financial Statements, (ii) all properties and assets necessary
for the conduct of their business as currently conducted, and (iii) all of the
real and personal property reflected in the Financial Statements free and clear
of any Lien. All leases are valid and subsisting and in full force and effect. 

资产所有权。除非不会对公司造成重大不利影响，公司和每个子公司对以下资产有合法有市场价值的所有权（i）所有计入财务报表的其所有和使用的资产和财产，(ii)
目前经营所必需的资产和财产，以及 (iii) 所有没有担保质权的计入财务报表的不动产和个人财产。



10

 



(l) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or any other proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company or Subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or thereby or any action taken or to be taken
pursuant hereto or thereto. Except where the same would not have a Material
Adverse Effect, there is no action, suit, claim, investigation, arbitration,
alternate dispute resolution proceeding or any other proceeding pending or, to
the knowledge of the Company, threatened against or involving the Company or any
Subsidiary involving any of their respective properties or assets. To the
knowledge of the Company, there are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company, the Subsidiaries or any of their respective
executive officers or directors in their capacities as such.

未决诉讼。在公司知道的范围内，不存在任何未决的和任何在其他程序中诉讼、索赔、调查、仲裁、争议，针对或涉及公司，任何子公司或任何中国经营实体，会
质疑本协议或本交易或相关交易行为的有效性；除非不会对公司公司造成重大不利影响，也没有任何涉及公司、子公司、中国经营实体的各自的财产或资产的相关程序。在公司知道的范围内，不存在任何待执行的判决、判令、禁止令、法庭决定、仲裁决定或政府或监管主体对公司、子公司或其各自的行政管理人员或董事的行政令。

 

(m) Compliance with Law. The Company and the Subsidiaries have all material
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of their respective
business as now being conducted by it unless the failure to possess such
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

符合法律规定。公司和子公司拥有其进行各自经营所必须的连锁权、许可权、证书、同意或其他政府或监管机构授权和同意，除非公司和子公司不可能合理预期到没有该连锁权、许可权、证书、同意或其他政府或监管机构授权和同意会对公司经营造成重大负面影响。

 

(n) No Violation. The business of the Company and the Subsidiaries is not being
conducted in violation of any Federal, state, local or foreign governmental
laws, or rules, regulations and ordinances of any of any governmental entity,
except for possible violations which singularly or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. The Company is not
required under Federal, state, local or foreign law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement, or issue and
sell the Debentures in accordance with the terms hereof or thereof (other than
(x) any consent, authorization or order that has been obtained as of the date
hereof, (y) any filing or registration that has been made as of the date hereof
or (z) any filings which may be required to be made by the Company with the
Commission or state securities administrators subsequent to the Closing.)

无违法行为。公司和子公司的经营没有违反任何联邦、州、当地或外国政府的法律或规则、法律、政府实体的政令，除非公司或子公司不能合理预期到该违反会造成重大负面影响。根据联邦、州、当地或外国法、法规或规则的规定，公司不需获得任何同意、授权或命令，或向任何法庭或政府机构申报或注册来执行、送达或履行本交易文件下的义务，（不包括
(x) 已获得的任何同意、授权、或命令，(y) 已进行的申报或登记，或(z) 在交割结算后必须向证监会或州证券管理机构进行的任何申报。）

 

11

 

 

(o) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
herein and therein do not and will not (i) violate any provision of the
Company’s Certificate or Bylaws, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company is a
party or by which it or its properties or assets are bound, (iii) create or
impose a lien, mortgage, security interest, pledge, charge or encumbrance
(collectively, “Lien”) of any nature on any property of the Company under any
agreement or any commitment to which the Company is a party or by which the
Company is bound or by which any of its respective properties or assets are
bound, or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including Federal and
state securities laws and regulations) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries are bound or affected, provided, however, that, excluded from the
foregoing in all cases are such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect.

无冲突。公司签署、送达和履行交易文件以及交易内容，没有也不会(i)违反公司的成立协议或章程的任何条款，(ii)
与公司为一方当事人或财产受约束的任何存在的和承诺的合同、保证、契约、债券、租赁合同、融资工具相冲突或会给予他人任何终止、修改、取消上述法律文件的权利，(iii)
在公司在一方当事人或财产受约束的任何协议或承诺中使公司本身或公司的任何财产上创造或附加留置权、抵押权、保证金权益、质押权、其他费用或财产负担（统称“留置权”），或(iv)
违反任何公司或其任何子公司适用的或其任何资产、不动产受影响或约束的联邦、州、当地或外国法律、规则、法规、法令、判决或命令（包括联邦和州的证券法规）；但如果上述的冲突、终止、修改、取消、违反不会对公司产生重大负面影响，则不应包括在内。

 

(p) Taxes. Each of the Company and the Subsidiaries, to the extent its
applicable, has accurately prepared and filed all federal, state and other tax
returns required by law to be filed by it, has paid or made provisions for the
payment of all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the consolidated financial
statements of the Company for all current taxes and other charges to which the
Company or the Subsidiaries, if any, is subject and which are not currently due
and payable. None of the federal income tax returns of the Company have been
audited by the Internal Revenue Service. The Company has no knowledge of any
additional assessments, adjustments or contingent tax liability (whether
federal, state or foreign) of any nature whatsoever, whether pending or
threatened against the Company or any subsidiary for any period, nor of any
basis for any such assessment, adjustment or contingency.

税收。公司和其每个子公司，在其适用范围内，已依法准确的准备和申报了所有联邦、州和其他税收收入，并支付了所有到期的税收项目，并且公司有义务缴纳但目前未到期的任何税收项目已经在合并财务报表中作出准确说明。
公司的联邦退税未经美国税务局审计。公司在其知道的范围内公司或其任何子公司没有任何额外的税收义务（不论是联邦、州或外国）。

 



12

 

 

(q) Certain Fees. Except as set forth on Schedule 2.1(q) hereto, no brokers
fees, finders fees or financial advisory fees or commissions will be payable by
the Company with respect to the transactions contemplated by this Agreement.

特定费用。除了批露表2.1(q)外所列的项目外，公司不需要根据本协议支付与本交易有关的中介费用、发现者费用或融资顾问费用或提成。

  

(r) Disclosure. Except as set forth in Schedule 2.1(r), neither this Agreement
nor the Schedules hereto nor any other documents, certificates or instruments
furnished to the Purchaser by or on behalf of the Company or the Subsidiaries in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, taken as a whole and in
the light of the circumstances under which they were made herein or therein, not
false or misleading.

批露。除了批露表2.1(r)规定之外，公司或其子公司向购买人提供的与本交易有关的本协议、批露表、或其他文件、证明或工具证书没有关于重大事实的不实陈述或遗漏重大事实，没有错误或误导性陈述。

 

(s) Intellectual Property. Each of the Company and the Subsidiaries owns or has
the lawful right to use all patents, trademarks, domain names (whether or not
registered) and any patentable improvements or copyrightable derivative works
thereof, websites and intellectual property rights relating thereto, service
marks, trade names, copyrights, licenses and authorizations, and all rights with
respect to the foregoing, which are necessary for the conduct of their
respective business as now conducted without any conflict with the rights of
others, except where the failure to so own or possess would not have a Material
Adverse Effect.

知识产权。公司和每个子公司对其各自进行经营所必需的全部专利、商标、知名品牌（不论是否注册）和任何其他可以申请专利的技术创新或衍生著作权、网站或其他知识产权、服务标识、商号、著作权、执照和授权拥有所有权或合法使用权，且不与他人的权利相冲突，但不包括那些即使不拥有也不会对公司产生重大不利影响的知识产权。

 

13

 



(t) Books and Record Internal Accounting Controls. Except as may have otherwise
been disclosed in the Form 10-K’s or the Form 10-Qs, the books and records of
the Company and the Subsidiaries accurately reflect in all material respects the
information relating to the business of the Company and the Subsidiaries, the
location and collection of their assets, and the nature of all transactions
giving rise to the obligations or accounts receivable of the Company, or the
Subsidiaries. Except as disclosed on Schedule 2.1(t), the Company and the
Subsidiaries maintain a system of internal accounting controls sufficient, in
the judgment of the Company, to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate actions are taken with respect to any differences.

会计账目内部控制。除了在表格10K或表格10Q中作不同批露外，公司和子公司的会计账目准确体现了与公司和子公司经营有关的重大信息、资产的地点和保管、所有使公司和子公司承担义务或产生可记账收入的交易。除了批露表2.1(t)中的规定外，公司和子公司保持一个内部会计控制系统，根据公司的判断，该系统充分的提供以下合理保证：(i)
交易经公司管理层一般或特别授权，(ii) 交易的记账符合一般会计准则的要求，且维持了资产的可记录性，(iii) 资产的使用只有经管理层的一般或特别授权，(iv)
对现有资产和可入账资产按合理的差距进行了比较且针对该差别采取了合理的行动。

 

(u) Material Agreements. Any and all written or oral contracts, instruments,
agreements, commitments, obligations, plans or arrangements, the Company and the
Subsidiaries is a party to, that a copy of which would be required to be filed
with the Commission as an exhibit to a registration statement on Form S-1
(collectively, the “Material Agreements”) if the Company or any subsidiary were
registering securities under the Securities Act has previously been publicly
filed with the Commission in the Commission Documents. Each of the Company and
the Subsidiaries has in all material respects performed all the obligations
required to be performed by them to date under the foregoing agreements, have
received no notice of default and are not in default under any Material
Agreement now in effect the result of which would cause a Material Adverse
Effect.

重大合同。如果公司或其任何子公司之前曾根据证券法向证交会申报登记证券，在申报登记表S—1中附有或披露过公司或其子公司作为一方当事人的书面或口头的合同、融资工具、协议、承诺、义务、计划或安排（统称“重大合同”），那么，公司或其子公司已经履行了生效合同下的义务，没有接到违约的通知，也没有会导致对公司经营有重大不利影响的重大违约行为。

 

(v) Transactions with Affiliates. Except as set forth in the Financial
Statements or in the Commission Documents, there are no loans, leases,
agreements, contracts, royalty agreements, management contracts or arrangements
or other continuing transactions between (a) the Company or any Subsidiary on
the one hand, and (b) on the other hand, any officer, employee, consultant or
director of the Company, or any of Subsidiaries, or any person owning any
capital stock of the Company or any Subsidiary or any member of the immediate
family of such officer, employee, consultant, director or stockholder or any
corporation or other entity controlled by such officer, employee, consultant,
director or stockholder, or a member of the immediate family of such officer,
employee, consultant, director or stockholder.

与附属人的交易。除了财务报表或证监会文件中说明的之外，没有存在于以下主体之间的贷款、租赁、协议、合同、使用协议、管理合同或安排或其他进行中的交易(a)一方主体为公司或其任一子公司，且(b)对方主体为公司或其任一子公司的管理人员、员工、顾问或董事，公司或其任一子公司的持股人，或者为他们的直接亲属成员，或者任何受管理人员、员工，顾问、董事或他们的直接亲属成员控制的公司或实体。

 

14

 



 

(w) Securities Act of 1933. Assuming the accuracy of the representations of the
Purchaser set forth in Section 2.2 (d)-(h) hereof, the Company has complied and
will comply with all applicable federal and state securities laws in connection
with the offer, issuance and sale of the Debentures hereunder. Neither the
Company nor anyone acting on its behalf, directly or indirectly, has or will
sell, offer to sell or solicit offers to buy any of the Debentures, to, or
solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any person, or has taken or
will take any action so as to bring the issuance and sale of any of the
Debentures in violation of the registration provisions of the Securities Act and
applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Debentures.

1933年证券法。在购买人在披露表2.2
(d)-(h)中的陈述准确的前提下，公司进行的投资要约、发行和出售符合适用的联邦和州证券法的规定。公司和公司的任何代表人没有也不会违反证券法的登记条款的规定直接或间接向任何人出售、要约出售、要约劝诱购买债券，或与任何人签订任何预备协议或谈判、采取或会采取任何行动来发行和出售债券。公司和其任何附属人以及公司代表人，没有采取任何形式对债券的要约和出售进行一般劝诱或广告（在证券法规则在的定义下的一般劝诱或广告）。

 

(x) Governmental Approvals. Except for the filing of any notice prior or
subsequent to the Closing Date that may be required under applicable state
and/or Federal securities laws (which if required, shall be filed on a timely
basis), no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Debentures, or for
the performance by the Company of its obligations under this Agreement.

官方批准。除了依据适用的州和/或联邦证券法的要求在交割结算日之前或之后申报任何通知（如果有此要求，则应该及时申报），外，公司没有义务就执行或送达债券或履行交易义务向国内或国外的任何法庭、政府部门、委员会、组委会、局、机关或其他机构获得授权、同意、批准、执照、豁免。

 

(y) Employees. Except as disclosed on Schedule 2.1(y), neither the Company nor
any subsidiary has any collective bargaining arrangements covering any of its
employees. Schedule 2.1(y) sets forth a list of the employment contracts,
agreements regarding proprietary information, non-competition agreements,
non-solicitation agreements, confidentiality agreement, or any other similar
contract or restrictive covenant, relating to the right of any officer, employee
or consultant to be employed or engaged by the Company. Since March 31, 2015, no
officer, consultant or key employee of the Company or any subsidiary whose
termination, either individually or in the aggregate, would have a Material
Adverse Effect, has terminated or, to the knowledge of the Company, has any
present intention of terminating his or her employment or engagement with the
Company or any subsidiary.

员工。除了披露表2.1(y)的披露之外，公司和其任一子公司没有适用任一员工的劳资双方谈判安排。披露表2.1(y)列明了关于管理人员、员工或公司雇佣或签约的顾问的权利的员工雇佣合同、有关财产权信息的协议、不竞争协议、不劝诱协议、保密协议或任何类似的合同或限制性契约。自从2015年3月31日以来，公司或子公司的任一离任会对公司产生重大不利影响的管理人员、顾问或重要员工没有解除或在公司的认知范围内没有意向解除与公司或子公司的雇佣或服务合同。

 



15

 

 

(z) Absence of Certain Developments. Except as disclosed on Schedule 2.1(z) or
as disclosed in the Form 10-Q, since March 31, 2015, neither the Company nor the
Subsidiaries have:

未进行的发展事件。除了批露表2.1(z)中的披露或年度报表中的披露外，从2015年3月31日以来，公司和子公司未进行以下事项：

 

(i) issued any stock, bonds or other corporate securities or any rights, options
or warrants with respect thereto;

发行与本协议有关的任何证券、债券或其他公司证券或权益、期权或认购权；

 

(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such subsidiary’s business;

借款或者与相应的前一财政年度相比，在正常的公司或子公司经营范围之外增加了额外的义务（绝对义务或相对义务）；

 

(iii) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;

除了正常经营中当前债务外，免除或满足了任何留置权、阻碍或支付了任何义务或债务（绝对义务或相对义务）；

 

(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;

向股东就其持股宣布或支付或分配了现金股息，或购买或回购，或签订任何协议购买或回购任何股本股份；



16

 

(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;

除了正常经营之外，出售、分配、或转让任何其他有形资产，或取消任何债务或主张权；

 

(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any person
except to customers in the ordinary course of business or to the Purchaser or
their representatives;

除了在正常经营中向顾客或向购买人及其代表之外，向任何第三人出售、分配或转让任何专利权、商标、知名品牌、著作权、商业秘密或其他无形资产或知识性财产权，或向其披露任何有财产价值的内部信息；

 

(vii) suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;

无论是否在正常经营中， 有任何实质性损失或豁免了任何有重大价值的任何权益或损失了任何重大的潜在生意;

 

(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;

除了在正常经营和与过去做法一致的情况外，对员工薪酬作了任何变动；

 

(ix) made capital expenditures or commitments therefor that aggregate in excess
of $50,000;

资本支出或资本承担总额超过5,0000美元；

 

(x) entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;

签订任何正常经营之外的其他交易，或签订任何其他正常经营之内或之外的重大交易；

 

(xi) made charitable contributions or pledges in excess of $10,000;

慈善捐款或赞助超过1,0000美元；

 

(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

产生任何重大损害、财物毁灭或人员损失，不论是否已承险；

 

17

 



 

(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;

与员工或管理层就他们的雇佣期限和条件产生任何重大问题；

 

(xiv) effected any two or more events of the foregoing kind which in the
aggregate would be material to the Company or its subsidiaries; or

进行了以上事件中的任何两个或两个以上，从而累计对公司或子公司产生重大影响；或

 

(xv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.

签订了书面或其他形式的协议决定采取上述任一行动。

 

(aa) Public Utility Holding Company Act; Investment Company Act and U.S. Real
Property Holding Corporation Status. The Company is not a “holding company” or a
“public utility company” as such terms are defined in the Public Utility Holding
Company Act of 1935, as amended. The Company is not, and as a result of and
immediately upon the Closing will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended. The Company is not and has never been a U.S.
real property holding corporation within the meaning of Section 897 of the
Internal Revenue Code of 1986, as amended.

公用事业控股公司法，投资公司法和美国不动产控制公司资质。公司不是修订的1935年公用事业控股公司法定义下的“控股公司”或“公用事业公司”。公司不是，在交割结算后也不会是经修订的1940年投资公司法下的“投资公司”或受“投资公司”“控制”的公司。公司也不是也从来不是经修订的1986年国内税收法897条下的美国不动产控股公司。

 

(bb) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan (as defined below) by the Company or any of
its Subsidiaries which is or would have a Material Adverse Effect. The execution
and delivery of this Agreement and the issuance and sale of the Debentures and
Conversion Shares, the will not involve any transaction which is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975 of the Internal Revenue Code of 1986, as
amended, provided, that, if any of the Purchaser, or any person or entity that
owns a beneficial interest in any of the Purchaser, is an “employee pension
benefit plan” (within the meaning of Section 3(2) of ERISA) with respect to
which the Company is a “party in interest” (within the meaning of Section 3(14)
of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met. As used in this Section 2.1(bb), the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company or any subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.

职工退体保障法。公司或其任何子公司没有任何薪酬计划（定义如下）会对公司和其子公司有重大不利影响的义务。本协议的签署和执行、债券和可转普通股的发行和出售不涉及任何职工退休保障法第406节禁止的交易或者根据修订的1986年国内税法法第406条要征税，但如果购买人根据职工退休保障法的规定，是公司“职工退休保障计划”的受益人，那么应符合适用的职工退休保障法第407(d)(5)和第408(e)的要求。在这节中，“计划”是指公司或子公司建立的“职工退休保障计划”。

 

18

 

 

(cc) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offering of the Debentures pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the Securities Act which would prevent the Company from selling the
Debentures pursuant to Rule 506 under the Securities Act, nor will the Company
or any of its affiliates take any action or steps that would cause the offering
of the Debentures to be integrated with other offerings. The Company does not
have any registration statement pending before the Commission or currently under
the Commission’s review and since March 31, 2015, other than as contemplated
under this Agreement, the Company has not offered or sold any of its equity
securities or debt securities convertible into shares of Common Stock.

无合并要约。公司、或公司关联人、或任何代表公司的人没有直接或间接要约或出售任何证券或劝诱购买债券，会使这一融资成为证券法下的公司以前融资的一部分，从而根据证券法规则506公司会被禁止出售债券；
同时，公司或关联人也没有采取任何行动使本交易成为其他融资的一部分。公司目前没有任何在证监会审阅或未决的注册登记书，自从2014年12月31日以来，除了本交易外，公司没有出售任何股权性证券或可转为普通股的债权性证券。

 

(dd) Sarbanes-Oxley Act. The Company is in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the
rules and regulations promulgated thereunder, that are effective and for which
compliance by the Company is required as of the date hereof.

萨班斯-奥克斯利法案。公司与相适用的2002年萨班斯法-奥克斯利法案（“萨班斯—奥克斯利法案”），以及其他相适用的相关规则和规则相符合。

 

(ee) No Additional Agreements. Neither the Company nor any of its affiliates has
any agreement or understanding with any Purchaser with respect to the
transactions contemplated by this Agreement other than as specified in this
Agreement.

无额外协议。除了本文特别列明的交易文件外，公司和其任一附属人与购买人没有其他额外协议。

 



19

 

 

(ff) Foreign Corrupt Practices Act. Neither the Company, the Subsidiaries, nor
to the knowledge of the Company, the Subsidiaries any agent or other person
acting on behalf of the Company or the Subsidiaries, has, directly or
indirectly, (i) used any funds, or will use any proceeds from the sale of the
Debentures, for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company, or any
subsidiary of the Company (or made by any Person acting on their behalf of which
the Company is aware) or any members of their respective management which is in
violation of any applicable law, or (iv) has violated in any material respect
any provision of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder which was applicable to the Company or any of
its subsidiaries.

美国海外反贿赂法。公司、子公司、公司代理人、公司代表没有代表公司或子公司，直接或间接(i) 使用任何资金或使用从销售普通股中得到的收益，向海外或国内的政治活动非法捐款、送礼、提供娱乐或提供任何非法开销；(ii) 用公司资金向任何海外或国内的政府官员或职工或政治团体或政治竞选非法支付费用；(iii) 没有完全披露公司、子公司或公司管理层人员违法进行的捐助；或(iv)
重大违反了适用于公司或子公司的海外反贿赂法的规定。

 

(gg) PFIC. None of the Company or any of its Subsidiaries is or intends to
become a “passive foreign investment company” within the meaning of Section 1297
of the U.S. Internal Revenue Code of 1986, as amended.

被动的外国投资公司。 公司或子公司不是也没有意愿成为经修订的美国国内税法法第1297条下的“被动外国投资公司”。

 

(hh) OFAC. None of the Company or any of its Subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, Affiliate or Person
acting on behalf of any of the Company or any of its Subsidiaries, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the sale of Debentures to any
subsidiary of the Company, joint venture partner or other Person or entity,
towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any
other country sanctioned by OFAC or for the purpose of financing the activities
of any Person currently subject to any U.S. sanctions administered by OFAC.

美国财务部外国资产控制办公室。公司、子公司、或在公司知悉的范围内，公司或子公司的任何董事、管理人员、代理人、员工、关联人或代表人目前没有被美国财务部外国资产控制办公室进行制裁，公司也不会直接或间接使用本交易的投资收益、或出借、提供任何该收益支持受OFAC制裁的古巴、伊朗、叙利亚、苏丹、缅甸或其他国家的任何出售或商业经营，或与受OFAC制裁的任何个体进行融资。

 

(ii) Money Laundering Laws. The operations of each of the Company and the
Subsidiaries have been conducted at all times in compliance with the money
laundering requirements of all applicable governmental authorities and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
authority or any arbitrator involving any of the Company or the Subsidiaries
with respect to the Money Laundering Laws is pending or, to the best knowledge
of the Company, threatened. 

反洗钱法。公司和子公司的运作符合适用的监管机构的反洗钱法、规则、规定、指导方针（统称“反洗钱法”）
并且在公司知悉的范围内，目前没有任何未决的涉及公司或子公司的与反洗钱有关的任何法院、监管机构或仲裁的司法行动、案件或程序或有此威胁。

 

20

 

 

Section 2.2 Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties to the Company as of
the date hereof, with respect solely to itself and not with respect to any other
Purchaser:

第2．2节 购买人的陈述和保证。购买人此就以下事项（但与本小段标号相对应的披露中的事项除外）作出陈述和保证：

 

(a) Organization and Good Standing of the Purchaser. If the Purchaser is an
entity, such Purchaser is a corporation, partnership or limited liability
company duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization.

组织、合法持续性。如果购买人是个企业实体，该购买人为合法成立的或组织的，有效存在的并运作的公司、合伙或有限责任公司。

 

(b) Authorization and Power. The Purchaser has the requisite power and authority
to enter into and perform this Agreement. The execution, delivery and
performance of this Agreement and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate, partnership or limited liability company action, and no further
consent or authorization of such Purchaser or its Board of Directors,
stockholders, partners, members, or managers, as the case may be, is required.
This Agreement has been duly authorized, executed and delivered by such
Purchaser and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of such Purchaser enforceable against such
Purchaser in accordance with the terms hereof.

授权和权力。购买人有必要的权力和授权来签订和履行本协议。公司签署、送达和履行本协议已经必要的公司、合伙或有限责任公司的公司行为合法授权，不需要额外的购买人或其董事会、股东、合伙人、成员或管理层同意或授权。购买人已合法授权、签署和送达本交易文件，并因此受其有效约束。

 

(c) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto do not and will not (i) result in a violation of such
Purchaser’s charter documents, bylaws, operating agreement, partnership
agreement or other organizational documents or (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any agreement, indenture or instrument or
obligation to which such Purchaser is a party or by which its properties or
assets are bound, or result in a violation of any law, rule, or regulation, or
any order, judgment or decree of any court or governmental agency applicable to
such Purchaser or its properties (except for such conflicts, defaults and
violations as would not, individually or in the aggregate, have a material
adverse effect on such Purchaser). Such Purchaser is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement, provided, that for purposes of the
representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

无冲突。购买人签署、送达和履行交易文件以及交易内容，没有也不会(i)违反购买从的成立协议或章程的任何条款，(ii)在购买人在一方当事人或财产受约束的任何协议或承诺中使购买人本身或其任何财产上创造或附加留置权、抵押权
、保证金权益、质押权、其他费用或财产负担，或者使购买人违反任何适用购买人或其财产的任何法律、规则、规定、命令或判决或判令，但不会对购买人产生重大负面影响，则不应包括在内。购买人购买普通股，签署、送达和履行本协议和其他交易文件不需要额外授权，但是在本句陈述的范围内，购买人依赖于公司相关陈述的准确性作出以上陈述。

 



21

 

 

(d) Status of Purchaser. The Purchaser is a “non-US person” as defined in
Regulation S. Such Purchaser is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act and such Purchaser is not a broker-dealer,
nor an affiliate of a broker-dealer.

购买人资格。购买人应为规则S定义下的“非美国主体“。购买人不需要是证券交易法第15条下的注册的券商，并且也不是券商或券商的关联人。

 

(e) Acquisition for Investment. The Purchaser is acquiring the Debentures,
solely for its own account for the purpose of investment and not with a view to
or for sale in connection with a distribution. The Purchaser does not have a
present intention to sell the Securities, nor a present arrangement (whether or
not legally binding) or intention to effect any distribution of the Securities
to or through any person or entity; provided, however, that by making the
representations herein (except as provided below), such Purchaser does not agree
to hold the Securities for any minimum or other specific term and reserves the
right to dispose of the Securities at any time in accordance with Federal and
state securities laws applicable to such disposition. The Purchaser acknowledges
that it is able to bear the financial risks associated with an investment in the
Securities and that it has been given full access to such records of the Company
and the Subsidiaries and to the officers of the Company and the Subsidiaries and
received such information as it has deemed necessary or appropriate to conduct
its due diligence investigation and has sufficient knowledge and experience in
investing in companies similar to the Company in terms of the Company’s stage of
development so as to be able to evaluate the risks and merits of its investment
in the Company. The Purchaser further acknowledges that such Purchaser
understands the risks of investing in companies domiciled and/or which operate
primarily in the People’s Republic of China and that the purchase of the
Securities involves substantial risks. 

投资目的。购买人购买债券仅出于自己的投资目的，不是为了相关的分销。购买人目前没有意愿或安排出售债券；但是，在作以下陈述时，购买人并未承诺在任何最短期限内不会根据相关联邦和州证券法的规定转让或处理债券。购买人承认其有能力承担购买证券的投资风险，公司、子公司、公司子公司管理人员给予了其进行必要和适当的尽职调查所必须的信息和文件，购买人有足够的投资知识和经验判断公司的发展情况，评估投资风险和回报。购买人进一步承诺其了解投资和购买主要营业地在中国的公司的股票的风险。



22

 



(f) Reliance on Exemptions. The Purchaser understands that the Debentures are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.

豁免信赖。购买人知道在此出售的证券是根据美国联邦和州证券法的登记注册要求的豁免出售的，公司在此确认这一豁免的适用是真实的，准确的，而且购买人依赖于该一豁免来决定购买。

 

(g) Information. The Purchaser and its advisors, if any, have had the
opportunity to ask questions of management of the Company and its Subsidiaries
and have been furnished with all information relating to the business, finances
and operations of the Company and information relating to the offer and sale of
the Securities which have been requested by the Purchaser or its advisors.
Neither such inquiries nor any other due diligence investigation conducted by
the Purchaser or any of its advisors or representatives shall modify, amend or
affect the Purchaser’s right to rely on the representations and warranties of
the Company contained herein. The Purchaser understands that its investment in
the Securities involves a significant degree of risk. The Purchaser further
represents to the Company that the Purchaser’s decision to enter into this
Agreement has been based solely on the independent evaluation of the Purchaser
and its representatives.

信息。购买人以及其顾问有机会向公司和子公司的管理层就公司的经营、财务和运作以及与此融资有关的信息提问。购买人或其顾问所作的调查或尽职调查没有改变公司在此作出的陈述和保证。购买人明白他的投资有风险，并确认他的投资是在其对投资进行独自评估的基础上作出的。

 

(h) Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities.

政府审批。购买人明白美国联邦或州政府或其他行政机构没有审批或推荐出售该证券。



23

 

 

(i) Transfer or Re-sale. The Purchaser understands that the sale or re-sale of
the Conversion Shares has not been and is not being registered under the
Securities Act or any applicable state securities laws, and the Conversion
Shares may not be transferred unless (i) the Conversion Shares are sold pursuant
to an effective registration statement under the Securities Act, (ii) the
Purchaser shall have delivered to the Company an opinion of counsel that shall
be in form, substance and scope customary for opinions of counsel in comparable
transactions to the effect that the Securities to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration, which
opinion shall be reasonably acceptable to the Company, (iii) the Securities are
sold or transferred to an “affiliate” (as defined in Rule 144 promulgated under
the Securities Act (or a successor rule) (“Rule 144”)) of the Purchaser who
agrees to sell or otherwise transfer the Securities only in accordance with this
Section 2.2(f) and who is a non-US person, (iv) the Securities are sold pursuant
to Rule 144, or (v) the Securities are sold pursuant to Regulation S under the
Securities Act (or a successor rule) (“Regulation S”). Notwithstanding the
foregoing or anything else contained herein to the contrary, the Securities may
be pledged as collateral in connection with a bona fide margin account or other
lending arrangement.

转让或再出售。购买人明白可转的普通股不得根据证券法或适用的州证券法转让或再出售，除非 (i)
可转普通股是在证券法下根据有效的登记申请书出售；(ii)购买人向公司递交合格的法律意见书，说明可转普通股出售可以适用证券法下的豁免；(iii)可转普通股是出售或转让给“关联人”（关联人的定义见证券法下144规则
“144规则”），进行出售的购买人是合格投资人；或(v) 证券根据证券法下的规则S进行出售（“规则S”）。尽管有以上规定，证券可以质押或借贷。

 

(j) Legends. The Purchaser understands that the Conversion Shares shall bear a
restrictive legend in the form as set forth below. The Purchaser understands
that, until such time the Conversion Shares may be sold pursuant to Rule 144 or
Regulation S without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Conversion Shares may
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates
evidencing such Securities):

限制交易。购买人明白可转普通股带有交易限制。购买人明白，除非出售根据证券法进行登记，或可以适用144规则或规则S进行出售，可转普通股应带有交易限制：

 

“Neither the offer nor sale of the securities represented by this certificate
has been registered under the Securities Act of 1933, as amended, (the “Act”).
The securities may not be sold, transferred or assigned in the absence of an
effective registration statement for the securities under the Act, or an opinion
of counsel, in form, substance and scope customary for opinions of counsel in
comparable transactions, that registration is not required under the Act or
unless sold pursuant to Rule 144 or Regulation S under the Act.”

本股权证书代表的证券的要约和出售没有在修订的1933年证券法（“证券法”）或任何州证券法下登记，且不可出售、转让或以其他方式处置；
除非在证券法和相应州证券法下登记或发行人应收到来自公司顾问的意见书，说明根据证券法或相关的州证券法条款无须登记并且此意见书对于发行人是合理充分的。

 



24

 

 

(k) Residency. The Purchaser is a resident of the jurisdiction set forth
immediately below such Purchaser’s name on the signature pages hereto.

购买人居住地和受管辖地列于本协议的签字页。

 

(l) Short Sales. The Purchaser may engage in short sales of Common Stock, to the
extent permissible by applicable law and regulation.

 

短期出售。购买人可以在适用法律和规则允许的豁免范围内短期出售普通股。

 

(m) Intentionally Left Blank.

有意留空

 

(n) Additional Representations and Warranties of Non-U.S. Persons. The Purchaser
indicating that it is not a U.S. person on its signature page to this Agreement,
severally and not jointly, further makes the representations and warranties to
the Acquiror Company set forth on Exhibit A-2.

非美国主体的额外陈述和保证。请见附件A-2。

 

(o) No General Solicitation. The Purchaser acknowledges that the Debentures were
not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Purchaser was invited by any of the foregoing means of communications.

无一般劝诱。购买人承认公司要约出售债券没有采取一般或公众劝诱或一般广告或公众广告或销售讲座的方式，包括(i)

 

(p) Rule 144. Such Purchaser understands that the Conversion Shares must be held
indefinitely unless such Conversion Shares are registered under the Securities
Act or an exemption from registration is available. Such Purchaser acknowledges
that such Purchaser is familiar with Rule 144 and Rule 144A, of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
and Rule 144A, as applicable, permits resales only under certain circumstances.
Such Purchaser understands that to the extent that Rule 144 or Rule 144A is not
available, such Purchaser will be unable to sell any Conversion Shares without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.

规则144。购买人明白可转的普通股票的持有是不确定的，除非股票经登记注册或登记注册被豁免。购买人承认其熟知规则144，
并被告知根据规则144，股票只有在特定的情况下才被允许出售；并且在不能适用规则144时，如果股票没有登记注册或豁免，就不能出售。



25

 



(q) Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchaser under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Debentures purchased hereunder
for purposes of Section 13(d) under the Exchange Act, and the Purchaser is
acting independently with respect to its investment in the Debentures.

独立投资。除了根据证券交易法第13条和/或第16条的规定可能在向证监会申报的报表中进行的披露之外，购买人没有与其他任何购买人联合购买、持有、投票、或处理根据证券交易法Section
13(d)条的目的购买的证券，而且购买人就其投资独立。

 

(r) Brokers. Purchaser does not have any knowledge of any brokerage or finder’s
fees or commissions that are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person or entity with respect to the transactions contemplated by
this Agreement.

融资代理。据投资人所知，公司不需要支付任何其他融资代理、金融顾问、发现者、券商、投资银行、银行或其他个人或主体任何与本交易有关的中介费、发理费或佣金。




ARTICLE III

 

Covenants

 

The Company covenants with the Purchaser as follows, which covenants are for the
benefit of the Purchaser and its permitted assignees (as defined herein).

出于购买人和他们的受让人的利益考虑，公司同意以下条款：

 

Section 3.1 Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of this Agreement, and shall take all other necessary action and proceedings
as may be required and permitted by applicable law, rule and regulation, for the
legal and valid issuance of the Debentures to the Purchaser or subsequent
holders.

符合证券法的规定。公司应根据证券法的规定，向证监会通知申报交易文件，，以及根据适用法律、法则和规则的要求，采取所有其他必需的行动和程序来有效合法的发行债券。

 

Section 3.2 Confidential Information. The Purchaser agrees that such Purchaser
and its employees, agents and representatives will keep confidential and will
not disclose, divulge or use (other than for purposes of monitoring its
investment in the Company) any confidential information which such Purchaser may
obtain from the Company pursuant to financial statements, reports and other
materials submitted by the Company to such Purchaser pursuant to this Agreement,
unless such information is known to the public through no fault of such
Purchaser or his or its employees or representatives; provided, however, that a
Purchaser may disclose such information (i) to its attorneys, accountants and
other professionals in connection with their representation of such Purchaser in
connection with such Purchaser’s investment in the Company, (ii) to any
prospective permitted transferee of the Debentures, so long as the prospective
transferee agrees to be bound by the provisions of this Section 3.3, or (iii) to
any general partner or affiliate of such Purchaser.

保密信息。购买人同意其对于公司根据本协议和其他交易文件提供给购买人、购买人员工、代理事代理的财务报表、报告或其他材料中的内部信息会保密、不披露、不泄露或使用，除非该内部信息非因购买人的过错而为公众所知悉，但是购买人可以披露以下(i)向购买人的律师、会计和其他专业人士披露其向公司的投资；(ii)
只要未来的股票受让人受本协议第3.3条约束，可以向未来受让人披露；或(iii)向购买人的一般合伙人或关联人披露。

 

26

 

 

Section 3.3 Compliance with Laws. The Company shall comply, and cause each
subsidiary to comply in all material respects, with all applicable laws, rules,
regulations and orders,except where non-compliance could not reasonably be
expected to have a Material Adverse Effect.

符合法律。公司和其子司应在重大方面，符合相关的法律、法规、规则和命令的规定, 除非不符合不会对公司造成重大不利影响。

 

Section 3.4 Keeping of Records and Books of Account. The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and the Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

记录和会计账册。公司和子公司应保存充分的记录和会计账册，与一般会计准则的记录规则相符，反映公司和子公司的所有金融交易。

 

Section 3.5 Intentionally Left Blank

.有意留空。

 

Section 3.6 Disclosure of Transaction. The Company shall file with the
Commission, the Form 8-K describing the material terms of the transactions
contemplated hereby (and attaching as exhibits thereto this Agreement) within
four (4) Business Days following the First Closing Date. “Business Day” means
any day during which the NYSE AMEX (“AMEX”) (or other principal exchange) shall
be open for trading.

披露交易。公司应在交割结算日后的三个工作日内向证监会申报表格8K，披露本交易的主要条款（并将本协议、列为表格8K的附件）。
“工作日”指纽约证交所（或任何其他主板市场）开放交易日。

 

27

 

 

Section 3.7 Disclosure of Material Information. The Company and the Subsidiaries
covenant and agree that neither it nor any other person acting on its or their
behalf has provided or, from and after the filing of the Press Release, will
provide any Purchaser or its agents or counsel with any information that the
Company believes constitutes material non-public information (other than with
respect to the transactions contemplated by this Agreement), unless prior
thereto such Purchaser shall have executed a specific written agreement
regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchaser shall be relying on the foregoing
covenants in effecting transactions in securities of the Company. At the time of
the filing of the Press Release, no Purchaser shall be in possession of any
material, nonpublic information received from the Company, any of its
subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the Press Release. The Company shall not disclose the
identity of any Purchaser in any filing with the SEC except as required by the
rules and regulations of the SEC thereunder. In the event of a breach of the
foregoing covenant by the Company, any of its subsidiaries, or any of its or
their respective officers, directors, employees and agents, in addition to any
other remedy provided herein, a Purchaser may notify the Company, and the
Company shall make public disclosure of such material nonpublic information
within two (2) trading days of such notification. 

重大信息披露。公司和子公司承诺并同意，在公告之前或之后，除了与本交易有关的信息之外，公司或任何公司代表人没有向购买人或其代理或顾问披露任何重大内部信息，除非购买人在此之前签署了一份关于保密和使用该内部信息的特别书面协议。公司确认购买人会依赖上述承诺进行交易。在公告发表之明，购买人不应拥有任何从公司、任何子公司、管理人员、董事、员工、代理处获得的没有在公告中披露的重大内部信息。

 

Section 3.8 Pledge of Debentures. The Company acknowledges and agrees that the
Debentures may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Debentures. The pledge of Debentures shall not be deemed to be a transfer, sale
or assignment of the Debentures hereunder, and no Purchaser effecting a pledge
of Debentures shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement;
provided, that a Purchaser and its pledgee shall be required to comply with the
provisions of Article V hereof in order to effect a sale, transfer or assignment
of Debentures to such pledgee. At a Purchaser’s expense, the Company hereby
agrees to execute and deliver such documentation as a pledgee of the Debentures
may reasonably request in connection with a pledge of the Debentures to such
pledgee by a Purchaser, in accordance with applicable laws relating to the
transfer of the securities. 

债券的质押。公司同意购买人可以进行债券质押。债券的质押不应视为债券转让、出售，购买人不需根据本协议和其他交易文件通知公司；但是，如果购买人要将债券转让、出售给质押权人，必须符合本协议第5条款的规定。公司同意在质押权人合理要求的前提下，根据股票交易相关法的规定，签署和送达必须的质押文件，但购买人应承担费用。

 

Section 3.9 Sarbanes-Oxley Act. The Company shall be in compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002, and the rules and
regulations promulgated thereunder, as required under such Act. 

萨班斯-奥克斯利法案。公司与相适用的2002年萨班斯法-奥克斯利法案（“萨班斯—奥克斯利法案”）， 以及其他相适用的相关规则和规则相符合。

 

Section 3.10 No Integrated Offerings. The Company shall not make any offers or
sales of any security (other than the securities being offered or sold
hereunder) under circumstances that would require registration of the securities
being offered or sold hereunder under the Securities Act.

无其他合并要约。除了本交易中出售的证券外，公司不应要约或出售任何需要根据证券法进行登记的公司证券。

 



28

 

 

Section 3.11 No Manipulation of Price. The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.

无操纵价格。公司不会直接或间接采取任何行动，意图或导致，或构成或合理预期会构成对公司证券价格的稳定和操纵。

 

ARTICLE IV

第四条

 

CONDITIONS

条件

 

Section 4.1 Conditions Precedent to the Obligation of the Company to Sell the
Debentures. The obligation hereunder of the Company to issue and sell the
Debentures is subject to the satisfaction or waiver, at or before the Closing,
of each of the conditions set forth below. These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.

第4.1节
公司出售债券的义务的前提条件。在此协议下，公司仅在以下各条件在交割时或交割之前被满足或被放弃时，才承担发行并向购买人出售债券的义务。此等条件是基于公司的利益，公司可随时依据自己的决定选择放弃此等条件。

 

(a) Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of the Purchaser in this Agreement shall be true
and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects as of such date.

(a)
各购买人的陈述与保证的准确性。此协议中购买人的陈述与保证以在各个重大方面都应真实并且准确，此真实性和准确性是针对协议签署时和交割日来衡量，但是若陈述和保证中明示说明了产生日期，则按照此日期来衡量。

 

(b) Performance by the Purchaser. The Purchaser shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing.

(b) 购买人的履行。在交割时或交割之前，各购买人应在各方面履行，达到并符合所有各购买人履行，达到或符合此协议所必需的合意，合同和条件。

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

29

 

 

(c)
无强制令。任何适格的法律管辖区中的法院或政府机构不得制定，通过，颁布或支持任何禁止此协议中所述交易发生的法条，规则，规章，可执行命令，法令，判决或强制令。

 

(d) Delivery of Purchase Price. The Purchase Price for the Debentures shall have
been delivered to the Company pursuant to the wiring information contained
hereto in Exhibit __ to this Agreement.

(d) 购买价格的告知。股票购买价格应依据本协议的汇款信息支付。

 

(e) Delivery of this Agreement. This Agreement shall have been duly executed and
delivered by the Purchaser to the Company.

(e) 交易文件的递交。任何购买人做为当事方的交易文件应由购买人及时的签署并递交至公司。

 

Section 4.2 Conditions Precedent to the Obligation of the Purchaser to Purchase
the Debentures in the Offering. The obligation hereunder of the Purchaser to
acquire and pay for the Debentures offered in the Offering is subject to the
satisfaction or waiver, at or before the Closing, of each of the conditions set
forth below. These conditions are for the Purchaser’s sole benefit and may be
waived by such Purchaser at any time in its sole discretion.

 

第4.2节
购买人购买债券的义务的前提条件。在此协议下，各购买人仅在以下各个条件在交割时或交割之前被满足或被放弃时，才承担购买债券并支付的义务。此等条件是基于购买人的利益，并且购买人可随时自行决定选择放弃此等条件。

 

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all respects as of the date when made and as of the Closing Date
as though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
respects as of such date.

(a)
公司的陈述与保证的准确性。此协议中公司的陈述与保证在各个重大方面都应真实并且准确，此真实性和准确性是针对协议签署时和交割日来判定，但是若陈述和保证中明示说明了做出日期，则按照此日期来判定。

 

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or prior to the Closing.

(b) 公司的履行。在交割时或交割之前，公司应在各方面履行，满足并符合所有公司履行，满足或符合此协议所必需的合意，合同和条件。

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

(c)
无强制令。任何适格的法律管辖区中的法院或政府机构不得制定，通过，颁布或支持任何禁止此协议中所述交易发生的法条，规则，规章，可执行命令，法令，判决或强制令。

 

30

 

 

(d) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

(d)
无诉讼程序或诉讼。不得在任何仲裁员或任何政府机构提起任何诉讼，案件或诉讼程序；任何政府机构不得针对公司或其子公司，或公司或其子公司的任何管理人员，董事会成员或附属机构发起调查，试图限制，禁止或改变此协议所述的交易或要去与此类交易有关的损害赔偿。

 

(e) Certificates. The Company shall have executed and delivered to the Purchaser
the certificates (in such denominations as such Purchaser shall request) for the
Debentures being acquired by such Purchaser at the Closing (in such
denominations as such Purchaser shall request) to such address set forth next to
the Purchaser with respect to the Closing.

(h) 证书。公司应签署并向购买人送达由此购买人在交割时收购的债券合同，地址应为交割时购买人的地址。证书的种类/面值依购买人所要求。

 

(i) Resolutions. The Board of Directors of the Company shall have adopted
resolution consistent with Section 2.1(b) hereof in a form reasonably acceptable
to such Purchaser (the “Resolution”).

(i) 决议。公司董事会应采纳与此协议中第2.1节(b)相一致的，在形式上可被此购买人合理的接受的决议（“决议”）。

 

(k) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a secretary’s certificate, dated as of the Closing Date, as to (i) the
resolutions adopted by the Board of Directors of the Company consistent with
Section 2.1(b), (ii) the Articles, (iii) the Bylaws, , and (iv) the authority
and incumbency of the officers of the Company executing this Agreement.



(k)
秘书处的证书。公司向各购买人提供秘书处的证书，签署于交割日，关于（i）公司董事会采纳的与第2.1节(b)相一致的决议，（ii）协议，（iii）公司章程，（iv）公司在职的管理人员签署的交易文件和其他任何与此协议相关的必须签署或送达的文件。

 

(l) Officer’s Certificate. The Company shall have delivered to the Purchaser a
certificate of an executive officer of the Company, dated as of the Closing
Date, confirming the accuracy of the Company’s representations, warranties and
covenants as of the Closing Date and confirming the compliance by the Company
with the conditions precedent set forth in this Section 4.2 as of the Closing
Date.

(l)
管理人员的证书。公司应向购买人提供公司执行人员出具的证书，签署日为交割日，确认公司的陈述，保证和条款在交割日当日是准确的，并确认在交割日当日公司符合了第4.2节的前提条件。

 

(n) Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before the Closing Date.

(n) 重大负面影响。在交割日或交割日之前不得产生重大负面影响。

 

31

 





 

ARTICLE V

 

Stock Certificate Legend

第五条

股权证书上的说明

 

Section 5.1 Legend. Each certificate representing the Conversion Shares shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):

第5.1节 说明。可转普通股的股权证书都应盖印或刻印有与下段文字基本相同的说明（此说明是对任何相关的州证券法或“蓝天”法所要求的说明的补充）：

 

THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 

此证书代表的证券（“证券”）尚未依照1933年的证券法及其修改案（“证券法”）或任何的州证券法的要求登记，不得出售，转让或进行其他处理，除非已依照证券法和相关的州证券法进行登记，或者公司已收到法律顾问出具的意见书，提出依照证券法和相关的州证券法的条款，此证券的登记不是必须的。



32

 

 

The Company agrees to reissue certificates representing any of the Conversion
Shares, without the legend set forth above if at such time, prior to making any
transfer of any such Conversion Shares, such holder thereof shall give written
notice to the Company describing the manner and terms of such sale and removal
as the Company may reasonably request. Such proposed transfer and removal will
not be effected until: (a) either (i) the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that the
registration of the Conversion Shares under the Securities Act is not required
in connection with such proposed transfer, (ii) a registration statement under
the Securities Act covering such proposed disposition has been filed by the
Company with the Commission and has become effective under the Securities Act,
(iii) the Company has received other evidence reasonably satisfactory to the
Company that such registration and qualification under the Securities Act and
state securities laws are not required, or (iv) the holder provides the Company
with reasonable assurances that such security can be sold pursuant to Rule
144(i) under the Securities Act; and (b) either (i) the Company has received an
opinion of counsel reasonably satisfactory to the Company, to the effect that
registration or qualification under the securities or “blue sky” laws of any
state is not required in connection with such proposed disposition, or (ii)
compliance with applicable state securities or “blue sky” laws has been effected
or a valid exemption exists with respect thereto. The Company will respond to
any such notice from a holder within five (5) business days. In the case of any
proposed transfer under this Section 5.1, the Company will use reasonable
efforts to comply with any such applicable state securities or “blue sky” laws,
but shall in no event be required, (x) to qualify to do business in any state
where it is not then qualified, (y) to take any action that would subject it to
tax or to the general service of process in any state where it is not then
subject, or (z) to comply with state securities or “blue sky” laws of any state
for which registration by coordination is unavailable to the Company. The
restrictions on transfer contained in this Section 5.1 shall be in addition to,
and not by way of limitation of, any other restrictions on transfer contained in
any other section of this Agreement. Whenever a certificate representing the
Conversion Shares is required to be issued to a Purchaser without a legend, in
lieu of delivering physical certificates representing the Conversion Shares
(provided that a registration statement under the Securities Act providing for
the resale of the Conversion Shares is then in effect), the Company may cause
its transfer agent to electronically transmit the Conversion Shares to a
Purchaser by crediting the account of such Purchaser or such Purchaser’s prime
broker with the DTC through its DWAC system (to the extent not inconsistent with
any provisions of this Agreement).

如在转让任何此类证券之前，此持有人依公司的合理请求向公司发出了书面通知，通知中描述了此销售和移除的方式和条款，则公司同意重新发行代表普通股的未印有以上说明的股权证书。此销售和移除只有在满足以下条件后才生效：（a）任选其一（i）公司收到法律顾问出具的法律意见书，公司合理的觉得此意见书指出了依照证券法，此转让不要求登记转让股或期权股，（ii）公司已向证监会递交了依证券法涵盖了此处理方式的登记注册表，并已依据证券法生效，（iii）公司已收到其他公司认为满意的证据，说明依据证券法和州证券法此类登记和资格不是必须的，或（iv）持有人向公司提供合理的保证，保证此证券可依证券法下的144规则（i）出售；并且（b）任选其一（i）公司已收到法律顾问出具的法律意见书，公司合理的觉得此意见书提出了在任何州的证券法或“蓝天”法下，登记或资格不进行此处理所必需的，或（ii）已符合相关州证券法或“蓝天”法或存在有效的豁免。公司将在五（5）个工作日之内回复持有人发出的此类通知。在第5.1节所述的转让下，公司合理的尽力符合相关的州证券法或“蓝天”法，但不得被要求，（x）在任何公司没有资格经营的州获取资格，（y）在本不受管辖的州，采取可能使公司纳税或接
受法律文书送达程序的行动，或（z）符合在经过协调之后登记仍对公司不适用的州的证券法或“蓝天”法。第5.1节中所述的对转让的限制是补充，且不得限制此协议其他部分中对此转让的限制的适用。
当转换股或期权股的股权证书必须不印有说明而发行给购买人时，未避免递交转换股或期权股股权证明本身（前提是允许期权股和转换股转售的登记注册表已依据证券法生效），公司可要求其转让代理人将转换股或期权股以电子形式传输给购买人，从此购买人账户中扣除款项或通过其保管机构直接支取系统从此购买人在存券信托公司的主要经纪人的账户中扣除款项（在不与此协议的条款相冲突的范围内）。

 

33

 

 

ARTICLE VI

第四条

 

Indemnification

补偿

 

Section 6.1 General Indemnity. The Company agrees to indemnify and hold harmless
the Purchaser (and their respective directors, officers, managers, partners,
members, shareholders, affiliates, agents, successors and assigns) from and
against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Purchaser as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by the Company
herein. The Purchaser severally but not jointly agrees to indemnify and hold
harmless the Company and its directors, officers, affiliates, agents, successors
and assigns from and against any and all losses, liabilities, deficiencies,
costs, damages and expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements) incurred by the Company as a result
of any inaccuracy in or breach of the representations, warranties or covenants
made by such Purchaser herein. The maximum aggregate liability of the Purchaser
pursuant to its indemnification obligations under this Article VI shall not
exceed the portion of the Purchase Price paid by such Purchaser hereunder. In no
event shall any “Indemnified Party” (as defined below) be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement.

第6.1条
常规补偿。公司同意补偿购买人（及其各自的董事会成员，高级职员，管理层人员，合伙人，成员，股东，附属机构，代理人，继承人和子实体）并保证其免受任何及所有的损失，责任，短缺，费用，损害赔偿和花销（包括但不限于，合理的律师费），以上所有损失都由购买人承担的，因公司做出的保证，陈述和协议中的不准确或违反了其中条款而产生。各购买人同意可分的但不连带的补偿公司及其董事会成员，附属机构，代理人，继承者和子实体，并使其免受任何及所有的损失，责任，短缺，费用，损害赔偿和花销（包括但不限于，合理的律师费），以上所有损失是由公司承担的，因购买人做出的保证，陈述和协议中的不准确或违反了其中条款而产生。各购买人依此第四条中所述补偿而承担的最大的总责任不得超过此购买人所支付的购买价格。任何“受补偿方”（定义见下）不得享有因违反此协议而引起的间接损害赔偿或惩罚性损害赔偿

 

34

 

 

Section 6.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VI (an “Indemnified Party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VI except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an Indemnified Party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the Indemnified Party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. In the event that the
indemnifying party advises an Indemnified Party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the Indemnified Party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the Indemnified Party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The Indemnified Party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Party which relates to such
action or claim. The indemnifying party shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the Indemnified Party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall be liable for any
settlement if the indemnifying party is advised of the settlement but fails to
respond to the settlement within thirty (30) days of receipt of such
notification. Notwithstanding anything in this Article VI to the contrary, the
indemnifying party shall not, without the Indemnified Party’s prior written
consent, settle or compromise any claim or consent to entry of any judgment in
respect thereof which imposes any future obligation on the Indemnified Party or
which does not include, as an unconditional term thereof, the giving by the
claimant or the plaintiff to the Indemnified Party of a release from all
liability in respect of such claim. The indemnification required by this Article
VI shall be made by periodic payments of the amount thereof during the course of
investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred, so long as the Indemnified Party irrevocably
agrees to refund such moneys if it is ultimately determined by a court of
competent jurisdiction that such party was not entitled to indemnification. The
indemnity agreements contained herein shall be in addition to (a) any cause of
action or similar rights of the Indemnified Party against the indemnifying party
or others, and (b) any liabilities the indemnifying party may be subject to
pursuant to the law.

第6.2节
补偿程序。任何依据此第六条有权享有补偿的当事方（“受补偿方”）应就任何因此补偿而引出的诉讼请求向补偿方发出书面通知；前提是，若受补偿方未能发出此通知，补偿方仍需承担其在此第六条下的补偿责任，除非此不作为会对补偿方产生不公正结果。在就此补偿而向受补偿方提出的任何诉讼，诉讼程序或诉讼请求中，补偿方应有权参与其中并与法律顾问一起提出受补偿方合理的觉得满意的抗辩，除非依据受补偿方的合理的判断，存在利益冲突，并且补偿方很可能在此诉讼，诉讼程序或诉讼请求中胜出。若补偿方告知受补偿方其将应诉，或在收到任何关于补偿的通知后的三十（30）天内未能书面通知受补偿方其将选择自费应诉，调解或折中方式（或在应诉后的任何时候停止抗辩），则受补偿方可自由选择应诉，调解或其它折中方法，或支付此诉讼或诉讼请求的费用。在任何情况下，除非补偿方书面选择并确已开始抗辩，因此抗辩，调节或折中方式而产生的受补偿方的费用和花销应为可依此条款补偿的款项。受补偿方应就此诉讼或诉讼请求的协商或抗辩与补偿方全力合作，并向补偿方提供受补偿方可合理获取的与此诉讼或诉讼请求相关的所有信息。补偿方应将抗辩或任何调解协商的进展情况及时通
知受补偿方。若补偿方选择应诉此诉讼或诉讼请求，则受补偿方应有权自费与法律顾问参与到此抗辩中。补偿方不因任何未获其书面同意便生效的调解而承担责任，但是，若已将调解告知补偿方，但补偿方未能在收到此通知的三十（30）天内回应，则补偿方应对此调解承担责任。除非与此第六条规定相冲突，若未得到受补偿方的事先书面同意，补偿方不得同意调解或采用折中方式或同意任何要求受补偿方承担任何将来义务的判决或者不包含要求起诉方或原告免除所有受补偿方与此诉讼请求相关的所有责任这一无条件条款的判决。只要受补偿方同意（此同意为不可撤回）若适格法律管辖区的法院最终判定此当事方无权获得补偿，受补偿方将退还此所有补偿，则在调查或抗辩过程中收到的账单的款项，或在此期间产生的花销，损失，损害赔偿或责任的补偿应分期支付。此补偿协议是以下权利的补充（a）受补偿方针对补偿方所享有的任何诉因，及（b）任何补偿方可能依法承担的责任。

 

35

 

 

ARTICLE VII

第七条

 

Miscellaneous

其他条款

 

Section 7.1 Fees and Expenses. Except as otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses, incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement..

第7.1节 费用和花销。除此协议所述，各当事方应自行支付其顾问，会计师和其他专家的费用和花销，以及所有其他与协商，准备，执行，送达和履行此协议有关的花销。

 

Section 7.2 Specific Enforcement, Consent to Jurisdiction.

第7.2节 特别履行，同意接受司法管辖。

 

(a) The Company and the Purchaser acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

(a)
公司和购买人承认并同意一旦发生无法补救的损失，不得要求此协议的特别履行。双方也就此同意各方都有权要求强制令以阻止或消除此协议的违约情况，并要求执行此协议中的具体条款，此救济是对任何依据法律或衡平法可适用的救济的补充。

 

36

 

 

(b) Each of the Company and the Purchaser (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
county for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby or thereby
and (ii) hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. Each of
the Company and the Purchaser consents to process being served in any such suit,
action or proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing in this Section 7.2 shall affect or limit any right to serve process in
any other manner permitted by law. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. The Company hereby
appoints Hunter Taubman Fischer LLC, with offices at 1450 Broadway, 26th Floor,
New York, NY 10018 as its agent for service of process in New York. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.

（b）公司和购买人（i）就所有因此协议或其所述的交易而产生的诉讼或诉讼程序，接受位于纽约州南区的美国巡回法院以及位于纽约郡的纽约州法院的管辖，此接受不可撤回，并且（ii）放弃并同意不在任何诉讼或诉讼程序中提出任何关于不受此等法院属人管辖，或诉讼在不方便法院提起，或案件审判地不合适的诉讼请求。公司和购买人同意在此类诉讼中送达服务可通过使用挂号信或第二日送达服务（需有送达的证明）将依此协议所需的通知复印件送达至有效的地址，并同意此类送达是良好有效的法律文书送达和通知。第7.2节不得影响或限制任何其他法律允许的送达方式。各当事方就此放弃对个人送达法律文书的要求，同意以邮寄作为法律文书送达方式，并同意此类送达是良好有效的法律文书送达和通知。公司就此指定翰博文律师事务所（位于纽约州纽约市百老汇大街1450号第26楼，10018）为文书送达的代理人。此条款不得限制任何其他法律所允许的有关法律文书送达的权利。

 

Section 7.3 Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor any
of the Purchaser makes any representations, warranty, covenant or undertaking
with respect to such matters and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchaser , and no provision hereof may
be waived other than by a written instrument signed by the party against whom
enforcement of any such waiver is sought.

第7.3节
合同的完整性；修正案。此协议和即为当事方对所有协议中所述事项的完整理解和合意，除非此协议中特别指明，公司或任何一购买人不得对此协议中所述事项做出任何陈述，保证，协议或承诺；针对所述事项的所有先前的理解和合意都合并到此协议中，并被此协议所取代。若无公司的书面同意，此协议或其他交易文件中的任何条款不得被放弃或修改，且只有当享有权利的一方在此书面同意上签字时。

 

37

 

 

Section 7.4 Notices. All notices, demands, consents, requests, instructions and
other communications to be given or delivered or permitted under or by reason of
the provisions of this Agreement or in connection with the transactions
contemplated hereby shall be in writing and shall be deemed to be delivered and
received by the intended recipient as follows: (i) if personally delivered, on
the business day of such delivery (as evidenced by the receipt of the personal
delivery service), (ii) if mailed certified or registered mail return receipt
requested, two (2) business days after being mailed, (iii) if delivered by
overnight courier (with all charges having been prepaid), on the business day of
such delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 7.4), or
the refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable:

第7.4节
通知。所有通知，要求，同意，请求，指示和其他因此协议需要或允许的交流或与此协议中的交易相关的交流应以书面形式出现，在以下情况中，应被视为已送达并由预期的接收者收取：（i）若人力递送，则是递送的工作日（以人力递送服务的收据为证），（ii）若由要求回执的挂号信邮寄，则为邮寄后的两（2）个工作日，（iii）若使用第二日送达的快递服务（预付所有费用），则为递送的工作日（以具有一定公信力的第二日送达服务的收据为证），或（iv）若通过传真，且在收信人当地时间下午六点前发出的，为传真当天，若在其他时间，则为下一个工作日（以发送方传真机器打印的确认发送的通知为证）。若任何通知，要求，同意，请求，指示和其他交流因地址改变且未事前通知（须符合第7.4节要求），或者拒绝接收，则此通知，要求，同意，请求，指示和其他交流应视为在通知发出的第二个工作受到（以发送方的宣誓书为证）。所有此类通知，要求，同意，请求，指示和其他交流应递送至以下地址或传真号码：

 

If to the Company:

若至公司：

 

China Ginseng Holdings, Inc.

 

中国人参控股有限公司

 

with copies (which shall not constitute notice) to:

同时复印件（不构成通知）寄至：

 

Hunter Taubman Fischer LLC

1450 Broadway, 26th Floor

New York, New York 10018

 

If to Purchaser:  

NO.7,8, F/2 of NO.9, F/1 of NO.10, Jinqiao Garden,Chenghe Road,

Yunyang Jiedao,Danyang City. China

丹阳市云阳街道城河路金虹花园7号、8号、9号二层、10号一层

Tel. No.: ______________________

Fax No: _______________________

 

38

 

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

任何当事方可时常更改通知所用的地址，但需提前十（10）天以书面形式告知另一方。

 

Section 7.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

第7.5节 豁免。任何一方关于对某一条款，条件或要求违约的豁免不能视为未来或对其他条款，条件或要求的豁免。

 

Section 7.6 Headings. The section headings contained in this Agreement
(including, without limitation, section headings and headings in the exhibits
and schedules) are inserted for reference purposes only and shall not affect in
any way the meaning, construction or interpretation of this Agreement. Any
reference to the masculine, feminine, or neuter gender shall be a reference to
such other gender as is appropriate. References to the singular shall include
the plural and vice versa.

第7.6节
编号。此协议中的编号（包括但不限于各节编号以及附表和清单中的编号）仅是出于引用方便的考虑，不影响此协议的释义，解释或理解。任何分性别或不分性别的指代都应包括所有性别的指代。任何单数名词包应包括其相对应的复数名词，反之亦然。

 

Section 7.7 Successors and Assigns. This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Purchaser,
as applicable, provided, however, that, subject to federal and state securities
laws, a Purchaser may assign its rights and delegate its duties hereunder in
whole or in part to an affiliate or to a third party acquiring all or
substantially all of its Debentures in a private transaction without the prior
written consent of the Company or the other Purchaser, after notice duly given
by such Purchaser to the Company provided, that no such assignment or obligation
shall affect the obligations of such Purchaser hereunder and that such assignee
agrees in writing to be bound, with respect to the transferred securities, by
the provisions hereof that apply to the Purchaser. The provisions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

第7.7节
继承者和子实体。若未获得公司和购买人的事前书面同意，各当事方公司不得转让本协议；但是，依据联邦和州的证券法或交易文件所述，在未获得公司或其他购买人的事前书面同意下，但此购买人告知公司之后，购买人可向附属机构或在非公开交易中收购了其全部或基本全部债券的第三方转让其全部或部分权利及义务；但是，此权利或义务的转让会影响此购买人在协议下的义务，此受转让者书面同意就被转让的证券以及接受此协议中适用于此购买人的条款的约束力。此协议的条款对允许的各继承者和子实体具有约束力。除在此协议中明示之外，此协议的条款，明示或暗含的，都不赋予除协议中的当事方及其各自的继承者和子实体任何权利，救济，义务或责任。

 

39

 

 

Section 7.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

第7.8节 无第三方受益人。此协议的订立是为了此协议双方及其认可的继承者和子实体的权益，任何其他人不得执行此协议，此协议也不为其他人的权益服务。

 

Section 7.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted.

第7.9节 适用法律。此协议应根据纽约州的州内法执行和解释，但不包括任何可能导致适用非纽约州实体法的冲突法。此协议不适用“对起草人不利”的原则。

 

Section 7.10 Survival. The representations and warranties of the Company and the
Purchaser shall survive the execution and delivery hereof and the Closing
hereunder for a period of three (3) years following the Closing Date.

第7.10节 存续。公司和购买人的保证与陈述在此协议签署和送达后继续有效，有效期为交割日之后的三年。

 

Section 7.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

第7.11节
副本。此协议可在多个副本上签署，每一份副本都可视为原件，所有副本都可视为同一协议并且在各方签署并送达本协议另一方时生效，当事方无需签署每一份副本。若签名是通过传真发送，此传真签名对签署方的约束力与将此传真签名视为原件的约束力相同

 

Section 7.12 Publicity. The Company agrees that it will not disclose, and will
not include in any public announcement, the name of the Purchaser without the
consent of the Purchaser unless and until such disclosure is required by law or
applicable regulation, and then only to the extent of such requirement.

第7.12节 公开性。公司同意，在未证的购买人同意的情况下，不披露，也不再任何公告中包括购买人姓名，除非法律或相关法规要求此类披露，但仅在要求的范围之内。

 

40

 

 

Section 7.13 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and such provision
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

第7.13节
可分割性。此协议中的条款具有可分割性，若具有适格管辖权的法院判定此协议和交易文件中的任意条款无效，不合法或不可执行，其他条款的效力不受影响，并且在解释此有效条款时，应将无效的条款视为不存在，以便有效条款能在最大程度上被执行。

 

Section 7.14 Further Assurances. From and after the date of this Agreement, upon
the request of any Purchaser or the Company, each of the Company and the
Purchaser shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.

第7.14条
将来的保证。在此协议签署之后，应任何购买人或公司的要求，公司或购买人应签署并送达此类文书，文件及其他合理的必需的或需要的文档；这些文档是为了确认和执行并充分的完成此协议。

 

Section 7.15 Currency. Unless otherwise indicated, all dollar amounts referred
to in this Agreement are in United States Dollars. All amounts owing under this
Agreement shall be paid in US dollars. All amounts denominated in other
currencies shall be converted in the US dollar equivalent amount in accordance
with the Exchange Rate on the date of calculation. “Exchange Rate” means, in
relation to any amount of currency to be converted into US dollars pursuant to
this Agreement, the US dollar exchange rate as published in The Wall Street
Journal on the relevant date of calculation.

第7.15节
货币。除特别注明，此协议中的所有金额单位都为美国美元。此协议中的数额都应用美国美元支付。所有已其他货币表示的金额都应以计算当日的汇率换算为以美国美元为单位的数额。在此协议中涉及到将任何数额的货币转换成以美国美元为单位中的“汇率”指《华尔街日报》在计算当日公布的美元汇率。

 

Section 7.16 Termination. This Agreement may be terminated prior to Closing:

第7.16节 终止。此协议可在交割前终止：

 

(a) by mutual written agreement of the Purchaser and the Company, (the; and

购买人和公司双方书面同意；且

 

(b) by the Company or a Purchaser (as to itself but no other Purchaser) upon
written notice to the other, if the Closing shall not have taken place by 5:00
p.m. Eastern time on July 22, 2015, unless extended for a period of no more than
thirty (30) calendar days by the Company, in which case the Closing shall not
have taken place by 5:00 p.m. Eastern time on August 22, 2015; provided, that
the right to terminate this Agreement under this Section 7.16(b) shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.

若在2015年7月22日东部时间下午五点前未完成交割（若公司将此交割推迟不晚于三十（30）日历日，则在2015年8月22日东部时间下午五点为完成交割），则公司或单个购买人（仅指此一个而不包括其他购买人）以书面通知告知另一方，；前提是，若因某人任何未能履行其在此协议下的义务而导致无法完成交割，则此人不享有第7.16节（b）中终止协议的权利。

 

41

 

 

 

(c) In the event of a termination pursuant to Section 7.16(a) or 7.16(b), each
Purchaser shall have the right to a return of up to its entire Purchase Price
pursuant to this Agreement, without interest or deduction. The Company covenants
and agrees to return the Purchase Price.

若发生第7.16节（a）或（b）中的终止，各购买人有权要求退还存于第三方托管人处的款项（不包含利息或扣除），最高不超过其购买价格。公司同意与此购买人协作获取此退款，不得向第三方托管人发出与此相反的指示。

 

 

Section 7.17. Language. The Agreement is in English only; the Chinese language
herein is merely for reference purpose for the Purchaser. If there is any
conflict between the English and Chinese language, English language prevails.

语言。本协议仅为英文版本，中文版本仅购买人参考之用，如有冲突，以英文本为准。

 

42

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

在此双方确认和签署。

 

The Company: CHINA GINSENG HOLDINGS, INC.
中国人参控股有限公司       By: /s/ Changzhen Liu  

Name: Changzhen Liu 刘长桢

Title: Chief Executive Officer 首席执行官

 

43

 

 



 

Purchaser Signature Page

购买人签字页

 

IN WITNESS WHEREOF, the Purchaser has caused this Agreement to be duly executed
individually or by its authorized officer or member as of the date first above
written.

 

购买人在此确认和同意协议的条款，并有效签署该协议

The Purchaser:

购买人

 



  DANYANG YOUDE HEALTHCARE CONSULTING CO., LTD.   丹阳优德健康管理咨询有限公司         By: /s/
Guoqin Yin     Name: Guoqin Yin 殷国勤     Title: Chairman 董事长

 

Address and Contacts of Purchaser 购买人的地址和联系方式 :

NO.7,8, F/2 of NO.9, F/1 of NO.10, Jinqiao Garden,Chenghe Road, Yunyang
Jiedao,Danyang City.

丹阳市云阳街道城河路金虹花园7号、8号、9号二层、10号一层

 

Telephone （电话）: ____________

 

Fax （传真）: ________________

Email (电邮) : _________________



44

 

EXHIBIT A TO THE

SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

NON U.S. PERSON REPRESENTATIONS

非美国人声明

Each Purchaser indicating that it is not a U.S. person, severally and not
jointly, further represents and warrants to the Company as follows:

各购买者表明其不是美国人，分别地并非联合地，进一步向公司声明和保证如下：

  1. At the time of (a) the offer by the Company and (b) the acceptance of the
offer by such person or entity, of the Debentures, such person or entity was
outside the United States.

在(a) 公司提出债券的要约时，及 (b) 此人或企业接受要约时，此人或企业在美国境外。

  2. Such person or entity is acquiring the Debentures for such Shareholder’s
own account, for investment and not for distribution or resale to others and is
not purchasing the Debentures for the account or benefit of any U.S. person, or
with a view towards distribution to any U.S. person, in violation of the
registration requirements of the Securities Act.

此人或企业购买债券是为其自身投资用途，而并非为了分发或销售给他人，且购买股票并非为了任何美国人的利益，或打算违反证券法的注册要求分发给任何美国人。

  3. Such person or entity will make all subsequent offers and sales of the
Debentures either (x) outside of the United States in compliance with Regulation
S; (y) pursuant to a registration under the Securities Act; or (z) pursuant to
an available exemption from registration under the Securities Act. Specifically,
such person or entity will not resell the Debentures to any U.S. person or
within the United States prior to the expiration of a period commencing on the
Closing Date and ending on the date that is one year thereafter (the
“Distribution Compliance Period”), except pursuant to registration under the
Securities Act or an exemption from registration under the Securities Act.

此人或企业购买和出售债券会(x)根据规则S在美国境外进行；(y) 根据证券法下的登记注册书；或(z)
根据证券法可以适用豁免。特别是，从交割结算日开始后一年内（“分销特定期限”），此人或企业不得向任何美国个体出售或在美国境内出售，除非是根据证券法下的登记注册申请书或登记豁免进行出售。 

 

45

 



  4. Such person or entity has no present plan or intention to sell the
Debentures in the United States or to a U.S. person at any predetermined time,
has made no predetermined arrangements to sell the Debentures and is not acting
as a Distributor of such securities.

此人或企业目前没有任何计划或准备在任何预定的期限内在美国境内或向美国人出售债券，也没有任何预定的安排出售债券或作为证券的分销商。

  5. Neither such person or entity, its Affiliates nor any Person acting on
behalf of such person or entity, has entered into, has the intention of entering
into, or will enter into any put option, short position or other similar
instrument or position in the U.S. with respect to the Debentures at any time
after the Closing Date through the Distribution Compliance Period except in
compliance with the Securities Act.

此人或企业，关联人或任何代表人，没有签订或有意图在分销特定期限内在美国签订或会签订关于债券的任何卖方期权、短线持有或任何类似的工具或持有，

  6. Such person or entity consents to the placement of a legend on any
certificate or other document evidencing the Debentures substantially in the
form set forth in Section 5.1.

此人或企业同意在任何债券证书或其他债券证明文件上根据第5.1条的格式印上限制交易。

  7. Such person or entity is not acquiring the Debentures in a transaction (or
an element of a series of transactions) that is part of any plan or scheme to
evade the registration provisions of the Securities Act.

此人或企业目前没有购买任何规避证券法登记条款的交易计划或设计中的股票。

  8. Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
person’s or entity’s interests in connection with the transactions contemplated
by this Agreement.

此人或企业有充分的金融、证券、投资和其他商业知识和经验来保护本交易中自己的利益。

  9. Such person or entity has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in the Debentures.

此人或企业在其认为必要的范围内就投资购买债券咨询了其税收、法律、会计和融资顾问。

  10. Such person or entity understands the various risks of an investment in
the Debentures and can afford to bear such risks for an indefinite period of
time, including, without limitation, the risk of losing its entire investment in
the Debentures.



46

 

此人或企业明白作此投资的各种风险并且有能力在不确定的时间内承担这些风险，包括但不限于，完全损失掉其在债券中的投资。

  11. Such person or entity has had access to the Company’s publicly filed
reports with the SEC and has been furnished during the course of the
transactions contemplated by this Agreement with all other public information
regarding the Company that such person or entity has requested and all such
public information is sufficient for such person or entity to evaluate the risks
of investing in the Debentures.

此人或企业有途径获得公司向证监会申报的所有报表，而且在交易的过程中在其要求的前提下公司提供了其他公共信息，所有这些公共信息对于该人或企业评估投资风险是充分的。

  12. Such person or entity has been afforded the opportunity to ask questions
of and receive answers concerning the Company and the terms and conditions of
the issuance of the Debentures.

此人或企业有机会就公司和投资债券发行的条件和规定提问和获得解答。

  13. Such person or entity is not relying on any representations and warranties
concerning the Company made by the Company or any officer, employee or agent of
the Company, other than those contained in this Agreement.

此人或企业没有依赖公司或任何管理人员、员工或代理在本协议之外所做的关于公司的任何陈述和保证。

  14. Such person or entity will not sell or otherwise transfer the Conversion
Shares unless either (A) the transfer of such securities is registered under the
Securities Act or (B) an exemption from registration of such securities is
available.

此人或企业不会出售或转让可转换普通股票，除非(A) 这些可转普通股的转让已依据证券法登记注册或(B)可以适用登记注册豁免。

  15. Such person or entity represents that the address furnished on its
signature page to this Agreement is the principal residence if he is an
individual or its principal business address if it is a corporation or other
entity.

此人或企业在签字页提供的地址是其主要住所地（如其为个人）或主要营业地（如其为公司或其他实体）。

  16. Such person or entity understands and acknowledges that the Debentures
have not been recommended by any federal or state securities commission or
regulatory authority, that the foregoing authorities have not confirmed the
accuracy or determined the adequacy of any information concerning the Company
that has been supplied to such person or entity and that any representation to
the contrary is a criminal offense.

此人或企业了解并认同投资债券没有经任何联邦或州的证监会或监管机构推荐，以下机构也没有确认或决定过提供给此人或企业的公司的信息的准确性；与此相反的情况将构成刑事犯罪。

 



47

 



 

EXHIBIT B

WIRING INFORMATION

汇款信息

 

 

 

48

 